NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0346n.06
                             Filed: May 18, 2009

                                           No. 08-6075

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


DAVID E. DANNER,                                 )
                                                 )
       Plaintiff-Appellant,                      )
                                                 )
v.                                               )   ON APPEAL FROM THE UNITED
                                                 )   STATES DISTRICT COURT FOR THE
BOARD OF PROFESSIONAL                            )   MIDDLE DISTRICT OF TENNESSEE
RESPONSIBILITY OF THE TENNESSEE                  )
SUPREME COURT; CHARLES A. HIGH,                  )
                                                 )
       Defendants-Appellees.                     )




       Before: GUY, GILMAN, and COOK, Circuit Judges.


       COOK, Circuit Judge. David Danner sued the Tennessee Supreme Court’s Board of

Professional Responsibility (“the Board”) and its former Disciplinary Counsel, Charles High, during

a Board investigation of complaints filed by Danner’s former clients. The district court dismissed

his case without prejudice under the abstention doctrine articulated in Younger v. Harris, 401 U.S.

37 (1971). Danner appeals, and we affirm.


                                                I.


       We review de novo a district court’s order declining federal jurisdiction on grounds of

Younger abstention. Fieger v. Thomas, 74 F.3d 740, 743 (6th Cir. 1996). The Younger doctrine
No. 08-6075
Danner v. Board of Professional Responsibility


counsels federal courts to abstain from enjoining certain pending state court criminal proceedings,

401 U.S. at 44, but the doctrine also extends to ongoing administrative proceedings, such as state bar

disciplinary processes, Middlesex County Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423,

434–35 (1982). Federal courts properly invoke Younger abstention when a proceeding satisfies three

criteria: “(1) the underlying proceedings constitute an ongoing state judicial proceeding; (2) the

proceedings implicate important state interests; and (3) there is an adequate opportunity to raise

constitutional challenges in the course of the underlying proceeding.” Danner v. Bd. of Prof’l

Responsibility of the Tenn. Supreme Court, 277 F. App’x 575, 578 (6th Cir. 2008).


       Here the Board proceedings are ongoing state judicial proceedings for purposes of applying

Younger. The Board commenced its disciplinary process by authorizing a Petition for Discipline

before Danner filed his state court claim. State bar disciplinary proceedings may be “judicial in

nature.” Middlesex, 457 U.S. at 433–34. In fact, this Circuit holds that similar attorney disciplinary

proceedings are “an adjudicative, rather than a legislative, function.” Squire v. Coughlan, 469 F.3d

551, 556 (6th Cir. 2006); see also Danner, 277 F. App’x at 578; Fieger, 74 F.3d at 744.


       As for the remaining Younger criteria, the regulation and discipline of attorneys is without

a doubt an important state function. See Danner, 277 F. App’x at 579. Moreover, the disciplinary

process provides for judicial review of allegations that the Board’s findings violate constitutional

provisions. Id. We therefore conclude that the proceedings satisfy all three of the Younger criteria

and hold that the district court correctly abstained in deference to the state proceeding. In addition,


                                                 -2-
No. 08-6075
Danner v. Board of Professional Responsibility


Danner failed to invoke any of the exceptions to Younger abstention—“bad faith, harassment, or

flagrant unconstitutionality.” Squire, 469 F.3d at 556 (citation and internal quotation marks omitted).


                                                  II.


       We affirm.




                                                 -3-